Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7-9, 11-15, 19, and 22-25 are now pending in the application under prosecution and have been re-examined. Claims 4-6, 10, 16-18, and 20-21 have been canceled by Applicant’s amendment.
Response to Arguments
Applicant’s arguments, dated 01/27/2021 with respect to the rejection(s) of claims 1-3, 7-15, 19, and 22-25 have been fully considered and are not persuasive in view of at least the following remarks, as detailed below.
Claims 1-3, 7-9, 11-15, 19, and 22-25 were found to being unpatentable under 35 U.S.C. 103 over US 2015/0143027 (LUO et al) in view of Programmable PCI-Express Root Port Bifurcation (IBM Technical Disclosure). Applicant argues that that the applied references fails to teach “a plurality of storage devices on the single support substrate, a plurality of physically separate controllers on the support substrate to manage access of the corresponding plurality of storage devices”.
However:
 LOU teaches storage system being a single SSD 2 in communication with a host (Fig. 8; Par. 0034-00355). Par. 0035 recites: “… The SSD 2 is further shown coupled to `n` number of non-volatile memory modules (NVMs) 823 through NV=M busses 822. That is, each of the NVMs 823 is coupled to the SSD 2 through a distinct NVM bus of the NVM busses 822.”

Fig. 9 also shows respective independent controller 811 coupled to respective a NVM 823. Par. [0037] “There are at least one non-volatile memory controller module 811 in the RAID controller 821 but typically, there are more than one modules 811. The non-volatile memory controller module 811 manages a group of non-volatile memory chips.”
The IBM document discloses PCIE add-in card used to pass-through PCIE links from PHBs within a root complex to cables that connect to PCIE devices or add-in card slots in a PCIE IO expansion enclosure, providing a single PCIE link conveyed across the cables to a single PCIE device or add-in card slot in the IO expansion enclosure, or providing a plurality of PCIE links conveyed independently across individual cables to a plurality of PCIE devices or add-in card slots within the IO expansion enclosure.

It is therefore concluded that the claims, as amended, are obvious in view of the above noted references. The rejection is maintained and updated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 1-3, 7-9, 11-15, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0143027 (LUO et al) in view of Programmable PCI-Express Root Port Bifurcation (IBM Technical Disclosure)
With respect to claims 1, 11, and 13, LUO teaches single electronic card (independent modules card, Fig. 1-2, Par. 0022-0023) comprising: a support substrate (Fig. 1, Fig. 1, Par. 0022); a plurality of storage devices on the single support substrate (nonvolatile memory modules Fig. 1, Fig. 2, Par. 0022; Par. 0034); each nonvolatile storage module being independent storage device with RAID function such as Secure Digital (SD), Multi-Media Card (MMC), or embedded MMC (eMMC), each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0035]; a plurality of physically separate controllers on the support substrate to manage access of the corresponding plurality of storage devices (n-1 nonvolatile controller modules coupled to the nonvolatile storage modules Fig. 9, Fig. 6; Par. 0035-0036), wherein the plurality of controllers and the plurality of storage devices are arranged to store data according to a Redundant Array of Independent Disks (RAID) mode (each nonvolatile storage module being independent storage device with RAID function and the RAIM controller having RAID function, Abstract; Fig. 6; Par. 0025; Par. 0016); each nonvolatile storage module being independent storage device with RAID function such as Secure Digital (SD), Multi-Media Card (MMC), or embedded MMC (eMMC), each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions [Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0037];. LUO discloses each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions (Fig. 8; Fig. 9; Par. 0034-0035), but fails to specifically disclose, in a detailed manner, a communication medium split into a plurality of distinct link portions. However, the IMB disclosure features PCIE add-in card may be (Page1; Fig. 1. Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the application to combine the solid state drive with RAID function of LUO with the storage complex, as disclosed in the IBM document, to allow built up of an storage array of independent modules each storage module accessible through with independent interface link, as taught by LUO (Par.  0025) and as taught by The IBM document (Page1). 

With respect to claim 2, LUO and the IBM disclosure, combined, teach electronic card, wherein the plurality of distinct portions of the communication medium includes: a first distinct portion that corresponds to a first controller of the plurality of controllers; and a second distinct portion that corresponds to a second controller of the plurality of controllers, wherein the second distinct portion is exclusively utilized by the second controller and the first distinct portion is exclusively utilized by the first controller (each nonvolatile storage module being independent storage device with RAID function and the RAIM controller having RAID function, each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0035].  

With respect to claim 3, LUO and the IBM disclosure, combined, teach electronic card, wherein the plurality of distinct portions of the communication medium are physically distinct portions, each of the physically distinct portions having a bandwidth less than a full bandwidth of the communication medium,   Reply to Office Action dated May 31, 2019and wherein the plurality of controllers are to concurrently communicate over the physically distinct portions of the communication medium (each nonvolatile storage module being independent storage device with RAID function and the RAIM controller having RAID function, each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0035].  

With respect to claim 7, LUO and the IBM disclosure, combined, teach electronic card, wherein the RAID mode stripes data across the plurality of storage devices (LUO’s Par. 0024-0026].

With respect to claim 8, LUO and the IBM disclosure, combined, teach electronic card, wherein the RAID mode provides redundant data [LUO’s Abstract; Par. 0024-0026].

(RAID controller performing functions such as striping data between two or more disks, LUO’s Fig. 5, Fig. 7; Par. 0031-0033].

With respect to claims 12 and 14, LUO and the IBM disclosure, combined, disclose the electronic card, wherein the splitting comprises dividing a Peripheral Component Interconnect Express (PCIe) link into a plurality of links to allow for independent communications over the respective plurality of links to the storage controllers of the electronic card (each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0035].

With respect to claim 15, LUO and the IBM disclosure, combined, disclose the electronic card, wherein the storage controllers communicate concurrently over the respective designated portions of the communication medium with the requester device (each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0035]].

With respect to claim 19, LUO and the IBM disclosure, combined, disclose the electronic card, wherein the electronic card is a peripheral card coupled to a computing system through (each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions Abstract; Fig. 6; Fig. 8, Fig. 9; Par. 0025; Par. 0034-0035]].

With respect to claims 22-25, LUO and the IBM disclosure, combined, disclose the electronic card, wherein each of the plurality of physically separate controllers are coupled to a single corresponding storage device of the plurality of storage devices; the electronic card being removable connected to the requester device through the connector; the connector includes signal pins that communicate respective signals over the communication medium to the requester device; the connector including power pins to deliver a power supply voltage from the requester device to the electronic card; the connector being directly connected to a port connector of the requester device [each of the storage modules being shown to be a Secure Digital (SD), Multi-Media Card (MMC), or embedded MMC; each nonvolatile storage module being independent storage device with RAID function and the RAIM controller having RAID function;  each of the non-volatile storage controller modules coupled to a distinct Nonvolatile storage module through a distinct interface bus, the interface bus being distinct Peripheral Component Interconnect Express (PCIe) link portions (Abstract; Fig. 6, Fig. 8; Fig. 9; Par. 0034-0035; Par. 0024-0026)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136